Citation Nr: 0334690	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-15 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for carcinoma of the 
lung for the purposes of accrued benefits pursuant to 38 
U.S.C.A. § 5121.

2.  Entitlement to an effective date earlier than January 1, 
2002, for award of service connection for cause of death.


REPRESENTATION

Appellant represented by:	Christopher A. Somers, 
Attorney


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel
INTRODUCTION

The veteran had active service from July 1945 to August 1946, 
and from August 1948 to November 1970, to include service in 
Vietnam from July 1965 to December 1965.  The veteran expired 
in May 1998.  The appellant is the surviving spouse of the 
veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


REMAND

In March 1998 the veteran was diagnosed with cancer of the 
right lung.  In March 1998 the veteran filed a claim for 
service connection for cancer of the right lung.  The veteran 
expired in May 1998 while action on the claim was pending.  
In August 1998, the appellant filed her claim for accrued 
death benefits and for service connection for cause of death.

An April 2002 Board decision awarded service connection for 
the veteran's cancer of the right lung on a presumptive basis 
pursuant to the 2001 change in the law, which repealed the 
requirement that a presumptive disease manifest to the 
required degree within 30 years of having served in Vietnam.  
See Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, Section 201 (the Act) (amending 38 
U.S.C. 1116(a)(2)(F)).  The April 2002 Board decision also 
found the veteran's service-connected cancer of the right 
lung contributed to his death and, therefore, awarded service 
connection for the cause of the veteran's death.

The RO issued a June 2002 rating decision to implement the 
April 2002 Board decision.  A June 2002 RO letter informed 
the appellant that the effective date of the award was 
January 1, 2002, the effective date of the Act.  The 
appellant submitted a July 2002 notice of disagreement (NOD) 
with this decision as to the effective date and a substantive 
appeal in June 2003.  As concerns the denial of accrued 
benefits, the appellant also submitted a timely NOD and 
substantive appeal.

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et 
seq. (West 2002), became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Opinion of The 
General Counsel 11-2000 (November 27, 2000); but see Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); see also Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

During the initial review of this case, the Board noted that, 
in an April 2001 letter, the RO informed the appellant of the 
provisions of the VCAA and VA's obligations thereunder, to 
include VA's duty to assist her with the development of her 
claim.  The April 2001 letter, however, addressed only the 
appellant's claim for service connection for cause of death.  
It did not address her claim for accrued benefits.  
Therefore, the letter failed to provide adequate notice which 
complies with the statute.  38 U.S.C.A. § 5100 et seq (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Further, after receipt of the 
appellant's NOD as to the effective date of the award of 
service connection for cause of death, the RO did not provide 
her with the requisite VCAA notice for her claim for an 
earlier effective date.  Huston v. Principi, 17 Vet. App. 
195, 202-03 (2003).
There also is the matter that the April 2001 letter informed 
the appellant that she had 60 days to submit any information 
she desired considered in support of her claim.  In a 
decision promulgated on September 22, 2003, Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), 
the United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled American Veterans (DAV) v. Secretary of Veterans 
Affairs, supra (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Although the April 2001 letter 
informed the appellant that she had 60 days, notice of any 
time period other than the statutory one-year period is 
vitiated by PVA v. Secretary of Veterans Affairs, supra.

The Board notes that, in many cases, the definitive dates in 
the claim are fixed and determined by operation of law, which 
are exempt from VCAA impact.  See, Mason v. Principi, 16 Vet. 
App. 129 (2002); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000).  For example, as concerns the accrued benefits claim, 
the law, as it existed at the time the deceased veteran filed 
his claim for service connection, precluded an award on a 
presumptive basis, as it had been more than 30 years since 
his Vietnam service when lung cancer had been diagnosed, and 
there was no evidence in the claim file that he manifested 
lung cancer earlier than 1998.  These factors 
notwithstanding, in light of the possibility that, after 
appropriate notice and VA assistance, the appellant may be 
able to show service connection on a direct basis, however 
remote that prospect may be, the Board is constrained to 
remand this case for proper and appropriately tailored VCAA 
notice.  See Huston v. Principi, supra.



Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
PVA v. Secretary of Veterans Affairs, as 
well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent.  The RO shall 
ensure that the VCAA notice to appellant 
is properly tailored to the specific 
issues presented in her pending claims, 
to include informing her of the 
distinction between service connection on 
a presumptive basis and a direct basis 
and how effective dates are determined 
and the information and evidence 
applicable thereto.  Specifically, this 
would include evidence constructively on 
file at the time of death, to include 
pertinent VA medical records not in the 
claims file.

2.  If the appellant submits additional 
evidence the RO shall review the case in 
light of all evidence received since the 
statements of the case (SOC).  To the 
extent that any benefits sought on appeal 
remain denied, a supplemental SOC shall 
be issued and, if all is in order, return 
the case to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




